                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:18-cv-05409 AFM                                              Date: January 3, 2019
Title      Marlon Coburn v. Nancy A. Berryhill



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                 Ilene Bernal                                              N/A
                 Deputy Clerk                                     Court Reporter / Recorder

        Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                     N/A                                                   N/A

Proceedings (In Chambers): ORDER TO SHOW CAUSE

        Pursuant to the Order re Procedures in Social Security Appeal (“Order”), Plaintiff’s
Memorandum in Support of Complaint was due 35 days after the filing of the Answer to Complaint.
The Answer to Complaint was filed on November 14, 2018. The docket sheet shows that, as late as
the date of this Order, plaintiff has not filed a Memorandum in Support of Plaintiff’s Complaint.
Plaintiff has failed to comply with the Court’s Order.

        Accordingly, IT IS ORDERED that within 14 days of the filing date of this Order, plaintiff
shall show cause in writing why this action should not be dismissed. If plaintiff fails to file a written
objection to dismissal of this action within the time specified, it will be deemed to be consent to a
dismissal as against defendant. The filing of a Plaintiff’s Memorandum in Support of Complaint
within 14 days shall discharge the order to show cause and all other deadlines required by the Order
will be extended accordingly.

        IT IS SO ORDERED.




                                                                                                   :
                                                                    Initials of Preparer          ib




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
